& / 5V.T
                                ELECTRONIC RECORD




COA #      03-13-00589-CR                        OFFENSE:        OTHER CRIMINAL


           Roger Eugene Fain v. The State of
STYLE:     Texas                                 COUNTY:         Williamson

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    26th District Court


DATE: 5/7/15                      Publish: NO    TC CASE #:      95-112-K277




                        IN THE COURT OF CRIMINAL APPEALS



         Roger Eugene Fain v. The State of
STYLE:   Texas                                        CCA#            (zlSmf£
         ?dDSE                        Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         k^FU6£&                                      JUDGE:

DATE:      ^/^y//r                                    SIGNED:                          PC:

JUDGE:         hH (Jyi^A^-^                           PUBLISH:                         DNP:

                                                                            -




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD